Citation Nr: 1002081	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-34 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a burning sensation 
of the feet, to include as secondary to the service-connected 
type II diabetes mellitus and as due to herbicide exposure in 
Vietnam.

2.  Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), to account for anxiety.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1971, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
May and August of 2005.  The Veteran appeared for an RO 
hearing in February 2007 and for a video conference hearing 
in September 2009.

The claims for service connection for hypertension and PTSD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDING OF FACT

The Veteran's current neurological disorder of the feet was 
first manifest more than one year following service and has 
not otherwise been shown to be etiologically related to 
service; moreover, the evidence of record, on balance, shows 
that this disability is not etiologically related to his 
service-connected type II diabetes mellitus.


CONCLUSION OF LAW

A burning sensation of the feet was not incurred in or 
aggravated by service or herbicide exposure therein, nor may 
it be presumed to have been; moreover, this disability was 
not incurred or aggravated as secondary to the service-
connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection for a burning sensation of the feet

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era (beginning on January 9, 1962 and 
ending on May 7, 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), including acute and 
subacute peripheral neuropathy.  38 C.F.R. § 3.307(a)(6)(ii), 
however, specifically indicates that acute and subacute 
peripheral neuropathy must become manifest to a degree of 10 
percent or more within a year after the last date on which 
the Veteran was exposed to an herbicide agent during active 
service. 

In this case, the Veteran's service treatment records are 
entirely negative for any complaints of, or treatment for, 
neurological symptoms of the lower extremities.  The 
Veteran's first post-service complaints concerning the lower 
extremities are from March 2000, when he reported pain in the 
bottom of the right foot for five weeks' duration.  Following 
x-rays, an impression of Morton's neuroma between the third 
and fourth metatarsal of the right foot was rendered.  In 
November 2001, the Veteran was also treated for lumbosacral 
radiculitis of the legs.

In August 2006, the Veteran underwent a VA peripheral nerves 
examination, with an examiner who reviewed the claims file.  
During the examination, the Veteran complained of sensations 
of "feet on fire" and "pins and needles" in the legs for 
approximately two years.  The examiner also noted significant 
alcohol intake, including currently drinking 10 to 15 beers 
three to four nights per week.  The examination revealed 
sensory polyneuropathy, chiefly affecting the feet.  The 
examiner found it to be less likely than not that the 
neuropathy was secondary to service-connected diabetes or to 
an in-service event, injury, or disease.  The rationale for 
this was that, while the Veteran did have a peripheral 
neuropathy, "the evidence is that it is much more related to 
his alcohol intake than his diabetes."  The examiner also 
noted that the Veteran had four hemoglobin A1c values that 
were slightly above the normal range but were below the 
target value of 7.0% "which is the goal for good diabetic 
control."  The examiner then again noted the Veteran's 
history of very significant alcohol intake through the years.

Similarly, in July 2007, the Veteran underwent another VA 
neurological examination, with an examiner who reviewed the 
claims file.  The Veteran's continued alcohol consumption was 
noted by the examiner, and the Veteran reported that he had 
experienced the burning feet sensation for the past 25 years.  
The examiner, in rendering a diagnosis, found that the 
Veteran had an alcohol-related peripheral neuropathy, with 
the signs present for 25 years "at the time when he was not 
diabetic and so my impression is that he just has an 
[alcohol-related] peripheral neuropathy." 

Given that the Veteran was not noted to have any neurological 
symptoms of the lower extremities for more than three decades 
following service, there is no basis for a grant of service 
connection under 38 C.F.R. § 3.307(a)(6)(ii) on an Agent 
Orange-related basis.  The Board also finds that the evidence 
does not support a causal relationship between type II 
diabetes mellitus and the Veteran's claimed neurological 
symptoms, as the two VA examiners clearly attributed this 
disability to a different cause.  The claims file is also 
totally devoid of any evidence suggesting that the type II 
diabetes mellitus is in any way aggravating the Veteran's 
neurological symptoms.

The Board has also considered the Veteran's lay contentions, 
which have been contradictory.  Of note to the Board is that, 
during the August 2006 VA examination, he stated that his 
neurological symptoms had been present for two years.  During 
his July 2007 VA examination, he asserted that the symptoms 
had been present for 25 years.  However, he stated at his 
September 2009 hearing that these symptoms had been present 
for 30 to 35 years.  Given that the Veteran was separated 
from service in 1971, he has accordingly not asserted that 
these symptoms have been continuous since service, regardless 
of which version of his history is accepted.  To the extent 
that he has contended that the symptoms are attributable to 
Agent Orange or to type II diabetes mellitus, this is a 
theory of causation that requires medical training, 
credentials, or expertise to be considered competent 
evidence.  Absent evidence of such training, credentials, or 
expertise on the part of the Veteran, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 
Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a burning 
sensation of the feet, to include as secondary to the 
service-connected type II diabetes mellitus and as due to 
herbicide exposure in Vietnam, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in March 2005, prior 
to the date of the issuance of the appealed rating decision.  
Any deficiencies of the timing of notification of VA's 
practices in assigning disability ratings and effective dates 
for the award of benefits in cases where service connection 
is warranted would not be prejudicial in this case, as 
service connection is being denied.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, the Veteran was 
afforded two VA neurological examinations that were 
sufficient for ascertaining whether a causal link existed 
between his claimed disability and both service and his 
service-connected type II diabetes mellitus.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for a burning sensation of 
the feet, to include as secondary to the service-connected 
type II diabetes mellitus and as due to herbicide exposure in 
Vietnam, is denied.


REMAND

As to the Veteran's hypertension claim, the Board notes that 
a VA hypertension examination report, from August 2006, 
contains an opinion that the Veteran's hypertension was 
"less likely as not" secondary to type II diabetes mellitus 
because the hypertension "far predates" the diagnosis of 
diabetes mellitus.  This examiner did not specify whether the 
diabetes mellitus aggravated the hypertension but instead 
noted without further explanation that the diseases were 
"mutually exclusive."  The conclusions from the August 2006 
VA examination, however, are put in question by the results 
from a June 2007 VA hypertension examination.  Notably, the 
examiner reviewed the Veteran's charts but indicated that he 
had "no way of tentatively stating" whether the patient's 
diagnosis of hypertension came significantly before or after 
his diagnosis of diabetes mellitus and "would only be 
resorting to speculation at this point."  Also of concern to 
the Board is that the RO, in February 2009, received 
voluminous Social Security Administration records showing 
treatment for both disorders; neither of the examiners had 
access to these records.

Given this, a further examination should thus be conducted to 
ascertain whether type II diabetes mellitus either caused or, 
alternatively, had the effect of worsening hypertension 
beyond natural progression (i.e., aggravation).  The Board 
finds that the opinion as to aggravation is particularly 
important in this case, as the RO separately established 
service connection for coronary artery disease - also a 
disease of the cardiovascular system - as secondary to type 
II diabetes mellitus in an April 2008 rating decision.  It is 
unclear from the record whether all of these diseases are 
interrelated.  38 C.F.R. § 3.310.  

As to the PTSD claim, the Board finds that this case is 
affected by the holding in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), and Board must consider alternative psychiatric 
conditions within the scope of the filed claim.  Here, the 
Veteran has also been diagnosed with major depressive 
disorder and depression, described in a November 2008 VA 
treatment record as "due to medical problems."  At present, 
service connection is in effect for type II diabetes mellitus 
and coronary artery disease, and the Board finds that a 
further VA examination is needed to ascertain whether these 
specific disorders have had the effect of causing or 
permanently worsening beyond natural progression the 
Veteran's current psychiatric diagnoses.  Consideration of 
this claim under 38 C.F.R. § 3.310 is accordingly warranted, 
as this theory has been raised by the record.

Also, during his September 2009 hearing, the Veteran reported 
two PTSD stressors.  First, he stated that he and two named 
soldiers were robbed in April 1971 and that he reported this 
incident to a captain.  Second, he reported being shot at 
while serving as a perimeter guard between September 1970 and 
June 1971.  Efforts should be made to corroborate these 
stressors, and the Veteran's unit records should be obtained 
and added to the claims file.  

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
psychiatric claim on appeal, now 
characterized as service connection for a 
psychiatric disorder, to include PTSD, 
also claimed as secondary to the 
Veteran's service-connected disabilities.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim, in 
terms of 38 C.F.R. §§ 3.303, 3.307, 
3.309, and 3.310 and provide notification 
of both the type of evidence that VA will 
seek to obtain and the type of evidence 
that is expected to be furnished by the 
Veteran.  

The Veteran should also be requested to 
provide full details as to the Vietnam-
era stressors of: (1) being robbed in 
April 1971, and (2) being shot at while 
serving as a perimeter guard between 
September 1970 and June 1971.   

2.  The United States Joint Services 
Records Research Center (JSRRC) 
(previously the U.S. Armed Services 
Center for Research of Unit Records) 
should be contacted and requested to 
provide the unit records from the 
Veteran's service in Vietnam.  The JSRRC 
should also be requested to investigate 
the Veteran's claimed stressors of: (1) 
being robbed in April 1971 while with two 
other men, and (2) being shot at while 
serving as a perimeter guard between 
September 1970 and June 1971.  All 
documentation received from the JSRRC 
should be added to the claims file.

3.  Based on information received from 
the JSRRC, the RO/AMC should make a 
formal finding as to whether there is a 
corroborated in-service PTSD stressor in 
this case.  The report of this finding 
must be added to the claims file.

4.  The Veteran should be afforded a VA 
psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
psychiatric disorder.  The Veteran's 
claims file must be made available to the 
examiner, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis (or diagnoses) corresponding to 
the claimed disorder.  For each diagnosis 
other than PTSD, the examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder: 
(1) is etiologically related to the 
Veteran's period of active service, or 
(2) was caused or permanently worsened 
beyond natural progression due to the 
service-connected type II diabetes 
mellitus and coronary artery disease.  

If, and only if, the RO/AMC has made a 
formal finding that there is a 
corroborated in-service stressor in this 
case, the examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the diagnosis of PTSD 
is predicated on this stressor.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  The Veteran should also be afforded a 
VA cardiovascular examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
hypertension.  The Veteran's claims file 
must be made available to the examiner, 
and the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that hypertension was caused 
or permanently worsened beyond natural 
progression due to the service-connected 
type II diabetes mellitus.  In reaching 
this determination, the examiner is 
requested to comment on the relevance, if 
any, of the fact that service connection 
has separately been established for 
coronary artery disease as secondary to 
type II diabetes mellitus.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

6.  Then, the claims for service 
connection for hypertension, claimed as 
secondary to the service-connected type 
II diabetes mellitus; and for a 
psychiatric disorder, claimed as PTSD, 
also claimed as secondary to the 
Veteran's service-connected disabilities, 
must be readjudicated.  If the 
determination of either claim remains 
unfavorable, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative.  This 
Supplemental Statement of the Case must 
include the provisions of 38 C.F.R. §§ 
3.303, 3.307, 3.309, and 3.310.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


